DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.

Summary
Receipt of Applicant’s remarks and amended claims filed on November 9, 2022 is acknowledged. Claims 23-32, 34-42, 46-48 are pending in this application. Claims 1-22, 33, and 43-45 have been cancelled. Claims 23, 27, 32, 40, and 42 have been amended. Claims 46 and 48 are withdrawn. Claims 47-48 are new. Claims 23-32, 34-42, and 47 are under examination. 

Election/Restrictions
Like previously submitted claim 46, newly submitted claim 48 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the recitation of mucous obstruction and muscle cramps has not been previously considered. There is no disclosure within the prior art to indicate they are obvious variants of each other.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 48 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 40 and 42 are allowed. The claim recites a specific combination of components which are not taught in combination in the prior art. There is no suggestion or motivation within the art to combine the components in the claimed amounts. 
Claim 42 is also allowed, as it is dependent on claim 40. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claim 40 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicants amendment to make the claim an independent claim. 

Maintained and New  Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 25-28, 31, 34, 36, 38, 41 and 47 are rejected under 35 U.S.C. 103 as  being unpatentable over Deihl (US 4,525,341), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021) in view of Spector (US 5,456,677). 
Deihl discloses a method of administering vitamins to an air breathing animal consisting of introducing the vitamin aerosol containing a breath freshener in to the nose or mouth opening of the animal (abstract). 
If the vitamin composition does not contain water-insoluble components, simple water solutions of the vitamins can be used as the liquid component of the aerosol (column 3, lines 16-18). 
The composition of Deihl can contain: 
Vitamin B including B1 (thiamine) (water soluble vitamins; component b) (column 2, lines 36-52); 
Glycerine (component c) (Example 1); and
Peppermint oil (component d) (example 1). 
It is noted the claim recites component a and/or b be present. 
Regarding claim 25, while Deihl does not disclose the concentration of the vitamin component in the composition,  the claims differ from the reference by reciting various concentrations of the active ingredient(s). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention adjust the concentration of the vitamins in the composition. The preparation of various compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).
Regarding claim 26, Example 1 discloses glycerine present in the amount of 2.16 parts by weight. 
Regarding claim 27, as evidenced by What is menthol? Menthol is contained in peppermint oil. 
Regarding claim 28, as noted above, Example 1 discloses the use of peppermint oil. 
Regarding claim 31, as noted above, Example 1 disclose the use of glycerine. 
Regarding claim 34, as noted above, Example 1 disclose the use of glycerine, which is a viscous liquid and would therefore enhance viscosity. 
Regarding claim 36, Example 1 discloses the use of an emulsifier. 
Regarding claim 38, cyclodextrin is not disclosed as a required component. 
Regarding claim 41, preservatives are not disclosed as required components. 
Regarding claim 47, the composition is disclosed as being administered to the mouth of an animal (abstract). 
While Deihl does not exemplify a composition an aqueous solution, he does disclose is it suitable and preferred when the composition does not contain water insoluble components, therefore, the skilled artisan would be motivated to prepare said composition as an aqueous solution. 
Deihl does not disclose the use of caffeine in this spray. 
Spector discloses  caffeine administered in combination with breath freshener (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application since caffeine is known to be administered orally, as taught by Spector in order to provide simple and convenient administration of caffeine in an unobtrusive and effective manner on as needed basis, with rapid and strong stimulatory effect (abstract). 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Diehl fails to disclose the newly amended vitamins in claim 23. 
The Examiner disagrees. As noted above, the claim recites thiamine, which is also known as Vitamin B1, which is disclosed. 

Claims 23-24, 27-29, 36-38, 41, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Hersh (US 5,906,811), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021) in view of Spector (US 5,456,667). 
Hersh discloses an oral spray or solution  as a means of preventing and ameliorating signs and symptoms and complications of the oropharyngeal cavity and mouth from free radical species induced by tobacco smoke, smokeless tobacco, ingested or chewed noxious, malodorous, or harmful substances and other inhaled environmental pollutants and particulate matter (abstract). 
The aerosol can be in the form of a solution or an emulsion (paragraph 17, lines 1-3).
Example 1 discloses:
Zinc gluconate (component a); 
Xylitol (component c); and 
	Flavors, such as peppermint oil (component d).  
 	The composition is in the form of an oral spray. 
It is noted the claim recites component a and/or b be present. 
Regarding claim 24, while Hersh does not disclose the concentration of the vitamin component in the composition, the claims differ from the reference by reciting various concentrations of the active ingredient(s). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention adjust the concentration of the minerals and vitamins in the composition. The preparation of various compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).
Regarding claim 27, as evidenced by What is menthol? Menthol is contained in peppermint oil. 
Regarding claim 28, as noted above, Example 1 discloses the use of peppermint oil. 
Regarding claim 29, as noted above, Example 1 discloses the use of zinc gluconate, which is a salt of zinc. 
Regarding claim 36, as noted above, Example 1 discloses xylitol, which is a sweetener. 
Regarding claim 37, vegetable oils including sesame, cassia, pistachio, and apricot kernel oil may be used (column 20, lines 49-50). 
Regarding claim 38, Example 1 does not disclose the use of cyclodextrin.
Regarding claim 41, Example 1 does not disclose the use of preservatives. 
Hersh does not disclose the use of caffeine in this spray. 
Spector discloses  caffeine administered in combination with breath freshener (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application since caffeine is known to be administered orally, as taught by Spector in order to provide simple and convenient administration of caffeine in an unobtrusive and effective manner on as needed basis, with rapid and strong stimulatory effect (abstract). 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues:
*Hersh discloses only Vitamin C, which is not recited in amended claim 23. 
While it is acknowledged Applicant has deleted the recitation of Vitamin C from the vitamins recited in component b, it is noted the claim recites component a and/or b be present. Hersh recites the inclusion of zinc gluconate. 

Claims 23-25, 27, 29-30, 34, 36, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 6,071,500) in view of Spector (US 5,456,677). 
Thistle discloses a candy-like spray able liquid confection which contains a natural sweetener. Vitamins may be added to the spray able liquid confection to enable the simultaneous delivery of vitamins, prevention of tooth decay prevention and bad breath while enjoying a candy-like spray confection (abstract). 
Example 1 discloses a confection formulated in a liquid base (aqueous solution) comprising: 
Manganese gluconate, iron (ferrous gluconate) (component a);
Vitamins B1 (thiamine) (component b); and
Xylitol (component c). 
Flavor ants can also be added, including spearmint, which comprises menthol (component d) (column 5, lines 60-62).  
It is noted the claim recites component a and/or b be present. 
Regarding claims 24-25, while Thistle does not disclose the concentration of the vitamin component in the composition, the claims differ from the reference by reciting various concentrations of the active ingredient(s). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention adjust the concentration of the minerals and vitamins in the composition. The preparation of various compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).
Regarding claim 27, as noted above, flavor ants including spearmint are disclosed (column 5, lines 60-62). 
Regarding claim 29, as noted above, manganese and iron gluconate are disclosed in Example 1. 
Regarding claim 30, the composition may further comprise magnesium stearate (column 4, lines 44-48).  
Regarding claim 34, as noted above, Example 1 disclose the use of xylitol, which is a viscous liquid and would therefore enhance viscosity. 
	Regarding claim 36, Example 1 additionally comprises emulsifiers. 
Regarding claims 38 and 41, the composition of Thistle does not use cyclodextrin or preservatives. 
While Thistle does not exemplify a composition an aqueous solution, he does disclose is it suitable and preferred when the composition does not contain water insoluble components, therefore, the skilled artisan would be motivated to prepare said composition as an aqueous solution. 
Thistle does not disclose the use of caffeine in this spray. 
Spector discloses  caffeine administered in combination with breath freshener (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application since caffeine is known to be administered orally, as taught by Spector in order to provide simple and convenient administration of caffeine in an unobtrusive and effective manner on as needed basis, with rapid and strong stimulatory effect (abstract). 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Thistle fails to disclose the newly amended vitamins in claim 23. 
The Examiner disagrees. As noted above, the claim recites thiamine, which is also known as Vitamin B1, which is disclosed.  
It is additionally noted Thistle discloses the spray composition comprises manganese and iron which are recited in component a.  As discussed above, the claim recites component a and/or b is present. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Deihl (US 4,525,341), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021) in view of Spector (US 5,456,677) as applied to claims 23, 25-28, 31, 34, 36, 38, 41 and 47 above, and further in view of Maria (DE 20 2008 016 832).
The combination of Deihl and Spector are discussed above. 
While the combination does disclose pantothenic acid (B5), it does not disclose the use of dexpanthenol (provitamin of B5). 
Maria discloses a liquid dosage form for inflammatory diseases of the mouth, throat, or pharynx.   The composition comprises dexpanthenol and/or pantothenic acid (abstract). 
Regarding claim 32, the active substance dexpanthenol is derived  from  pantothenic acid, which is a vitamin from the group of B vitamins (vitamin B5). Pantothenic acid is a component of coenzyme A and thus plays an essential role in skin and mucosal metabolism. However, in the composition of Maria, dexpanthenol  increases the moisturizing capacity and thus has nourishing properties and improves the elasticity of the mucous membrane. It supports the formation of mucosal cells and thus contributes to their regeneration. In addition,  dexpanthenol also has anti-inflammatory properties. The dexpanthenol  thus unfolds wound healing-promoting as well as mucous membrane-protecting and, moreover, anti-inflammatory properties.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used dexpanthenol in the composition of Deihl in place of the pantothenic acid to obtain the advantages and properties discloses by Maria. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hersh (US 5,906,811), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021) in view of Spector (US 5,456,667) as applied to Claims 23-24, 27-29, 36-38, 41, and 47 above, and further in view of Lawter et al. (US 6,638,067). 
The combined teachings of Hersh and Spector are discussed above. 
The combination does not disclose the viscosity agents recited in claim 35.
Lawter discloses topical formulations for treating mucositis. 
Regarding claim 35, components may be added to increase viscosity to provide improved retention on the surfaces of the oral cavity. Suitable viscosity increasing agents include xanthan gum and alginates (column 5, lines 37-48).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the viscosity agents disclosed by Lawter in the formulation of Hersh and Spector because it is disclosing the thickened composition improves the effectiveness of the product by providing improved retention on the surfaces of the oral mucosa (column 5, lines 37-48). 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hersh (US 5,906,811), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021) in view of Spector (US 5,456,667) as applied to Claims 23-24, 27-29, 36-38, 41, and 47 above, and further in view of Katiyar et al. (Microemulsions: A novel Drug Carrier System, Int. J. Pharm. Sci. Rev. Res., 20(2), May-Jun 2013). 
The combined teachings of Hersh and Spector are discussed above. 
The combination does not disclose the emulsion is a microemulsion or a nanoemulsion. 
Regarding claim 39, Katiyar discloses microemulsions for oral delivery. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared the emulsion of Hersh and Spector as a microemulsion in order to provide the advantages of ease of manufacturing, thermodynamic stability, improved drug solubilization, and increased bioavailability (abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615